21-50484-cag Doc#6 Filed 04/27/21 Entered 04/27/21 16:57:10 Main Document Pg 1 of 3




                               UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

   IN RE:                                         §   Chapter 11
                                                  §
   GDC TECHNICS, LLC,                             §   Case No. 21-50484-cag
                                                  §
                     Debtor.                      §

          NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE THAT the undersigned counsel, pursuant to Rules 2002, 9007

  and 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and

  section 1109(b) of the Bankruptcy Code, enters his appearance as counsel for The Boeing

  Company (“Boeing”) in the above-captioned chapter 11 case (the “Case”), and respectfully

  requests that the name of counsel listed below be added to the mailing list maintained by the

  Clerk, and that all notices given or required to be given in this Case, and all pleadings and other

  papers served, or required to be served, in this Case, be given to and served upon the following:

                                        Paul M. Green
                                        JONES DAY
                                        717 Texas, Suite 3300
                                        Houston, Texas 77002
                                        Telephone: (832) 239.3939
                                        Facsimile: (832) 239.3600
                                        Email: pmgreen@jonesday.com

          PLEASE TAKE FURTHER NOTICE THAT, pursuant to section 1109(b) of the

  Bankruptcy Code, this request includes not only the notices and papers referred to in the

  Bankruptcy Rules and sections of the Bankruptcy Code specified above, but also includes,

  without limitation, any notice, application, complaint, demand, motion, petition, pleading or

  request, whether formal or informal, written or oral, whether transmitted or conveyed by regular

  mail, electronic mail, delivery service or some other means, or otherwise filed or made with




  NAI-1517951835v1
21-50484-cag Doc#6 Filed 04/27/21 Entered 04/27/21 16:57:10 Main Document Pg 2 of 3




  regard to this Case and proceedings therein. Further, this request includes copies of any

  disclosure statements to be submitted prior to approval and any and all plans of reorganization.

          PLEASE TAKE FURTHER NOTICE THAT, this Notice of Appearance and Request for

  Service of Papers shall not be deemed to be or construed as a waiver of Boeing’s rights: (a) to

  have final orders in non-core matters entered only after de novo review by a District Judge; (b) to

  trial by jury in any proceeding so triable in this Case or in any case, controversy or proceeding

  related to this Case; or (c) to have the District Court withdraw the reference in any matter subject

  to mandatory or discretionary withdrawal. This Notice of Appearance and Request for Service

  of Papers is likewise not a waiver of any other rights, claims, actions or setoffs to which Boeing

  is or may be entitled, in law or in equity, all of which rights, claims, actions, defenses and setoffs

  Boeing expressly reserves.

   Dated: April 27, 2021                   Respectfully submitted,
          Houston, Texas
                                           /s/ Paul M. Green
                                           Paul M. Green (TX 24059854)
                                           JONES DAY
                                           717 Texas, Suite 3300
                                           Houston, Texas 77002
                                           Telephone: (832) 239-3939
                                           Fax: (832) 239-3600
                                           Email: pmgreen@jonesday.com

                                           ATTORNEYS FOR THE BOEING COMPANY




  NAI-1517951835v1                                 -2-
21-50484-cag Doc#6 Filed 04/27/21 Entered 04/27/21 16:57:10 Main Document Pg 3 of 3




                                  CERTIFICATE OF SERVICE

          I certify that on April 27, 2021, a true and correct copy of the foregoing document was
  served on the parties listed below, via ECF and/or email service where available, and otherwise
  via First Class United States Postal service.

   Jason M. Rudd,                                  United States Trustee - SA12
   Scott D. Lawrence                               USTPRegion07.SN.ECF@usdoj.gov
   WICK PHILLIPS GOULD & MARTIN, LLP
   3131 McKinney Avenue, Suite 500
   Dallas, TX 75204
   Phone: (214) 692-6200
   Fax: (214) 692-6255
   Email: jason.rudd@wickphillips.com
           scott.lawrence@wickphillips.com

   Proposed Attorneys For GDC Technics, LLC


   GDC Investco, LP                                Clifford Carlson
   2021 McKinney Ave., Suite 1200                  Weil, Gotshal & Manges, LLP
   Dallas, TX 75201                                700 Louisiana, Suite 1700
                                                   Houston, TX 77002-2784
                                                   Phone: (713) 546 5248
                                                   Fax: (713) 224-9511
                                                   Email: clifford.carlson@weil.com

   City of Fort Worth                              Oriole Aviation
   900 Monroe, Suite 404                           9744 Wilshire Blvd., Suite 203
   Fort Worth, TX 76102                            Los Angeles, CA 84158




                                                         /s/ Paul M. Green
                                                         Paul M. Green




  NAI-1517951835v1                               -3-
